UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------
RAMON LOPEZ,

                           Plaintiff,

                  -against-                                     NOT FOR PUBLICATION

NEW YORK CITY DEPARTMENT OF                                     MEMORANDUM & ORDER
CORRECTIONS E.M.T.C. WARDEN PHIPPS,                             18-CV-3605 (MKB)
CAPTAIN LOUDEN, CAPTAIN RAHMAN,
CAPTAIN JAMERSON, CAPTAIN REMY,
C.O. MITCHELL (BADGE 11652),
E.M.T.C. MD ALVES, C.O. JOHN DOE #1,
C.O. JOHN DOE #2, and C.O. JOHN DOE #3,

                           Defendants.
-------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

         Plaintiff Ramon Lopez, proceeding pro se, filed the above-captioned action on June 20,

2018 pursuant to 42 U.S.C. § 1983, against several New York City Department of Corrections

(“DOC”) employees. (Compl., Docket Entry No. 1.) On September 10, 2018, Plaintiff filed an

Amended Complaint against Defendants DOC Warden Phipps, Captain Louden, Captain

Rahman, Captain Jamerson, Captain Remy, Corrections Officer Mitchell, MD Alves,1 and

Corrections Officers John Does 1–3, relating to several incidents at the Eric M. Taylor Center

(“EMTC”), a New York City detention facility in the Bronx, New York.2 (Am. Compl., Docket

Entry No. 6.) The Court grants Plaintiff’s application to proceed in forma pauperis (“IFP”) for



         1
        Plaintiff does not provide a first name for any of the Defendants named in the
Complaint.
         2
         On July 16, 2018, Plaintiff filed a motion to appoint counsel. (Pl. Mot. to Appoint
Counsel, Docket Entry No. 4.) By Order dated March 26, 2019, the Court denied Plaintiff’s
motion without prejudice. (Order dated Mar. 26, 2019, Docket Entry No. 7.)
the purpose of this Memorandum and Order. For the reasons set forth below, the Court

dismisses the Complaint but grants Plaintiff leave to file a second amended complaint within

thirty (30) days of the date of this Memorandum and Order.

   I.    Background

         For the purposes of this Memorandum and Order, the Court assumes the truth of the

factual allegations in the Amended Complaint.

           a.   Mattress and temperature complaints

         On March 9, 2018, Plaintiff was a pretrial detainee at the Vernon C. Bain Center

(“VCBC”) at Rikers Island and was “provided an insufficient and inadequate deflated yoga mat

equivalent to about 100–150 sheets of paper” to sleep on. (Am. Compl. ¶ 14.) On March 12,

2018, Plaintiff asked the corrections officer on duty “for extra mattresses or thick blankets

because [Plaintiff’s] back and sides began to hurt and he could feel the metal foundation

forcefully pressing against his body.” (Id. ¶ 15.)

         On March 14, 2018, Defendants transferred Plaintiff to the EMTC at Rikers Island and

provided him with a “deflated yoga mat” to sleep on. (Id. ¶¶ 16–17.) Plaintiff “requested

additional mattresses or thick blankets to place under the deflated yoga mat objectively for

support and to alleviate depraved sleep and prevent bodily pains throughout the night.” (Id.

¶ 17.)

         On March 15, 2018, Plaintiff informed two corrections officers that there had been no

heat the night before and that a broken window in the bathroom that would not close

“contributed to the freezing temperatures inside the dorm.” (Id. ¶ 18.) Plaintiff filed a grievance

related to “the ha[r]sh conditions,” and “the misuse of the facility purchase mattresses” and

“notif[ied] the administration that [P]laintiff’s health is compromised due to sleep deprivation,



                                                 2
neck, back, and hip pains.” (Id. ¶¶ 18–19.) Plaintiff alleges that the “Bob Barker Corporation . .

. notifies and instructs its consumers not to use the mattress (or deflated yoga mat) with a

foundation. . . .” (Id. ¶ 19.) On March 16 and 19, 2018, Plaintiff signed up for “medical ‘sick-

call,’ but was not seen until Thursday, March 22, 2018,” when Dr. Alves prescribed Plaintiff

medication to reduce pain and help him sleep. (Id. ¶ 20.)

          b.      Search of Plaintiff’s dormitory and Plaintiff’s body cavity search

       On April 6, 2018, Rahman and Louden ordered a search of Plaintiff’s dormitory. (Id.

¶ 21.) In addition, officers walked Plaintiff to the bathroom where he was given a body cavity

search in view of other inmates, which caused him to feel “extremely uncomfortable[,] . . .

emotional[ly] distress[ed,] . . . depress[ed], [and] paranoi[d].” (Id.) Plaintiff was directed to

“bend and spread his cheeks — exposing his anal area.” (Id.) The officers did not find any

contraband. (Id.)

       Plaintiff alleges that the next day, Jamerson and Remy ordered another dormitory search

“without penological interest and without finding any sort of contraband the day before.” (Id.

¶ 22.) Defendants took Plaintiff to the bathroom where he was directed to remove his clothing.

(Id.) John Doe #2 “stood by the entrance/exit door and strangely started to whistle making

[P]laintiff uncomfortable which affect[ed] him psychologically.” (Id.) Mitchell “made Plaintiff

show his entire body” and allowed other inmates to view plaintiff “while he spread his cheeks.”

(Id.) At the end of the search, Plaintiff’s “Puma sneakers” were confiscated by John Doe #3,

who also “disheveled” Plaintiff’s papers resulting in Plaintiff’s inability to find a sneaker pass

that was authorized by his doctor on April 4, 2018. (Id. ¶ 23.) The officers did not give Plaintiff

a voucher for his sneakers at the end of the search and he was therefore unable to retrieve them

that day. (Id.)



                                                  3
          c.   Plaintiff’s slip and fall incident and subsequent medical treatment

        On April 12, 2018, after taking a shower and getting dressed, Plaintiff “slipped and fell

on his head, near the drain area where [three] tiles are missing,” and soapy water accumulates.

(Id. ¶ 24.) Plaintiff’s fall caused him to have “severe headache, dizziness, confusion, and back

pains.” (Id.) He waited fifteen minutes to see a doctor and was subsequently carried by two

inmates to a stretcher. (Id.) Doctors “prescribed Ibu[p]ro[f]en 400MG to be take[n] twice a

day.” (Id.) The next day, Plaintiff “experienced a migraine in the early morning,” but the

corrections officer on duty refused to see Plaintiff because Dr. Alves “was going to reach out to

[Plaintiff] that day.” (Id. ¶ 25.) Plaintiff was never contacted by anyone and “was left with a

headache all day.” (Id.) At some time thereafter, Plaintiff filed a grievance, due to the failure of

the facility to provide shower mats to inmates. (Id.)

        On April 16, 2018, Plaintiff “went to medical” because he was experiencing “severe back

[pain], neck [pain], dizziness, and continuous migraines that derived from the slip and fall.” (Id.

¶ 27.) Dr. Alves attended to Plaintiff and “advised a concussion test was not warranted because

[it is] a normal process when someone falls.” (Id.) Dr. Alves prescribed more pain medication.

(Id.)

        Plaintiff seeks, inter alia, $1,000,000.00 in monetary damages. (Id.)

  II. Discussion

          a.   Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.



                                                  4
2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the Court must be mindful that the plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Hughes v. Rowe, 449 U.S. 5, 9 (1980) (citation and internal quotation marks omitted); Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (same); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)

(noting that even after Twombly, the court “remain[s] obligated to construe a pro se complaint

liberally”). Nevertheless, the Court is required to dismiss sua sponte an in forma pauperis

action, if the Court determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.

2007).

           b.   Section 1983 claims

         Plaintiff describes a number of conditions that he was subjected to during his pretrial

detention, including unlawful searches of his person and cell, denial of adequate bedding,

freezing temperatures in his dorm, injuries as a result of a slip-and-fall, inadequate medical care,

and deprivation of his personal property.

         Under section 1983, individuals may bring a private cause of action against persons

“acting under color of state law” to recover money damages for deprivations of their federal or

constitutional rights. Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 55 (2d Cir. 2014) (quoting

42 U.S.C. § 1983). To establish a viable section 1983 claim, a plaintiff must show “the violation

of a right secured by the Constitution and laws of the United States” and that “the alleged

deprivation was committed by a person acting under color of state law.” Vega v. Hempstead



                                                   5
Union Free Sch. Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (citations and internal quotation marks

omitted). In addition, a plaintiff must show the defendant’s personal involvement in the alleged

constitutional violation. See, e.g., Grullon v. City of New York, 720 F.3d 133, 138 (2d Cir. 2013)

(collecting cases).

                      i.   Dormitory and body cavity search claim

       Plaintiff alleges that on April 6, 2018, his dormitory was searched and he was subjected

to a body cavity search, during which other inmates “passed in front of plaintiff’s stall and

impeded upon [his] body and privacy.” (Am. Compl. ¶ 21.) Plaintiff also alleges that the

following day, April 7, 2018, his dormitory was again searched, “clearly in an attempt to

threaten, harass, discourage, and mistreat inmates.” (Id. ¶ 22.) Further, Plaintiff alleges that also

on April 7, he was again subjected to a body cavity search, during which, other inmates were

allowed to pass by Plaintiff “while he spread his cheeks.” (Id.)

       The Fourth Amendment requires that searches of prison inmates be “reasonably related to

legitimate security interests.”3 Florence v. Bd. of Chosen Freeholders of Cty. of Burlington, 566

U.S. 318, 328 (2012) (quoting Turner v. Sqfley, 482 U.S. 78, 89 (1987)); Harris v. Miller, 818

F.3d 49, 57 (2d Cir. 2016) (stating that inmates maintain a limited right to bodily privacy under

the Fourth Amendment). “If the inmate’s Fourth Amendment claim challenges a prison

regulation or policy, courts typically analyze the claim under [Turner.]” Harris, 818 F.3d at 57.



       3
         Although Plaintiff contends that Defendants violated his constitutional rights under the
Eighth Amendment, the Court construes these allegations as seeking to assert a claim under the
Fourth Amendment, which prohibits unreasonable searches and seizures. U.S. Const. amend.
IV. See Harris v. Miller, 818 F.3d 49, 57–58 (2d Cir. 2016) (analyzing the plaintiff’s visual
body cavity search under the Fourth Amendment); Sassi v. Dutchess County, No. 16-CV-1450,
2019 WL 401951, at *13–14 (N.D.N.Y. Jan. 31, 2019) (analyzing the plaintiff’s strip search
under the Fourth Amendment); Roundtree v. City of New York, No. 15-CV-8198, 2018 WL
1586473, at *11 (S.D.N.Y. Mar. 28, 2018) (analyzing the plaintiff’s cell search claim under the
Fourth Amendment).
                                                  6
“Under Turner, ‘the regulation is valid if it is reasonably related to legitimate penological

interest.’” Id. at 57–58 (quoting Turner, 482 U.S. at 89). When a plaintiff “challenges an

isolated search, courts typically apply the standard set forth in Bell v. Wolfish, 441 U.S. 520

(1979).” Id. at 58; see, e.g., Byrd v. Maricopa Cty. Sheriff’s Dep’t, 629 F.3d 1135, 1141 n.6 (9th

Cir. 2011) (en banc) (“Because [the plaintiff] did not challenge the constitutionality of the

Contraband Policy, and because the district court focused on the facts of the actual search

conducted rather than on the provisions of the Contraband Policy, we apply the Bell factors

rather than those articulated in [Turner], which addresses inmate challenges to regulations.”). In

Bell, the Supreme Court held that “the test of reasonableness is not capable of precise definition

or mechanical application.” 441 U.S. at 559. The test requires courts to balance “the need for

the particular search against the invasion of personal rights that the search entails.” Id. In doing

so, courts “must consider [1] the scope of the particular intrusion, [2] the manner in which it is

conducted, [3] the justification for initiating it, and [4] the place in which it is conducted.”

Harris, 818 F.3d at 58 (quoting Bell, 441 U.S. at 559).

       To state a Fourth Amendment claim for the infringement of the right to bodily privacy, a

plaintiff must show that he had an actual, subjective expectation of bodily privacy, and that

officials lacked a sufficient justification to intrude on the plaintiff’s expectation of bodily

privacy. Harris, 818 F.3d at 57. Strip searches do not violate the Fourth Amendment if they are

performed pursuant to policies that are “reasonably related to legitimate penological interests.”

Florence, 566 U.S. at 326 (quoting Turner, 482 U.S. at 89). However, where “[a] corrections

officer’s intentional contact . . . serves no penological purpose and is undertaken with the intent

to gratify the officer’s sexual desire or humiliate the inmate,” such a search violates the Fourth

Amendment. Crawford v. Cuomo, 796 F.3d 252, 257–58 (2d Cir. 2015).



                                                   7
       Plaintiff alleges that his privacy was intruded upon when officers required Plaintiff to

remove his clothing and inmates were allowed to pass by him during both body cavity searches.

Thus, Plaintiff sufficiently alleges a subjective expectation of privacy in both searches. See

Covino, 967 F.2d at 78 (“[W]e have little doubt that society is prepared to recognize as

reasonable the retention of a limited right of bodily privacy even in the prison context.”).

       However, Plaintiff fails to allege facts suggesting that the searches were unreasonable.

Plaintiff alleges that on April 6, 2018, certain officers4 walked him over to the bathroom stalls

where they directed him to take off his clothes one piece at a time. (Am. Compl. ¶ 21.) Plaintiff

had to expose his genitalia to the officers during the search. (Id.) The next day, officers again

escorted Plaintiff to a bathroom stall and directed that he remove his clothing. (Id. ¶ 22.) During

both searches, no more than three inmates who had just finished being searched were allowed to

walk by Plaintiff’s stall. (Id. ¶¶ 21–22.) Plaintiff’s allegations suggest that the inmates were

being walked back to their cells at the time officers were conducting a search of Plaintiff.

       The law allows Defendants to conduct reasonable cavity searches of the type Plaintiff

alleges. See Crawford, 796 F.3d at 225 (holding that “prison officials looking for contraband

may subject inmates to reasonable strip searches and cavity searches,” but that such

a search “may not be undertaken maliciously or for the purposes of sexually abusing the

inmate”). According to Plaintiff’s own allegations, on both dates, other inmates were also

subjected to similar searches, suggesting that the searches were routine and random. Plaintiff

only alleges in a conclusory manner that the searches were done “clearly in an attempt to

threaten, harass, discourage, and mistreat inmates,” (Am. Compl. ¶ 22), but he provides no facts



       4
          Plaintiff does not identify the gender of the officers. See Harris, 818 F.3d at 59
(holding that the person who performs the search and the type of search are “independently
relevant to considering the scope” of the intrusion under Bell).
                                                 8
to suggest that the searches were conducted in an unreasonable manner. Plaintiff therefore fails

to state a viable Fourth Amendment claim. See Thompson v. City of New York, No. 16-CV-824,

2017 WL 1929552, at *2 (S.D.N.Y. May 9, 2017) (“Plaintiff’s argument that there was no

‘cause’ to strip search him is unavailing because Florence permits correction officers to strip

search detainees without particularized suspicion.”); Walker v. Ponte, No. 14-CV-8507, 2016

WL 4411415, at *4 (S.D.N.Y. Aug. 18, 2016) (“That the strip searches were carried out in front

of cameras and other inmates does not counter [the legitimate security interest of discovering

contraband].”) (citations omitted); Rebenstorf v. City of New York, No. 15-CV-5784, 2015 WL

6438765, at *3 (E.D.N.Y. Oct. 21, 2015) (dismissing plaintiff’s visual body cavity search claim

for failing to state a claim under the Fourth Amendment because plaintiff failed to make any

allegations that the search, which took place in front of other inmates and officers, was any

different from “a routine, random strip search of inmates”); Smith v. City of New York, No. 14-

CV-5934, 2015 WL 3929621, at *2 (S.D.N.Y. June 17, 2015) (recognizing that “neither

the presence of cameras nor the presence of other inmates and employees of a correctional

facility makes an otherwise constitutional strip search unconstitutional”); Israel v. City of New

York, No. 11-CV-7726, 2012 WL 4762082, at *3 (S.D.N.Y. Oct. 5, 2012) (“The presence of

other inmates and officers, males and females, does not alter [the] determination [that the

searches were reasonably related to legitimate security interests].”); Castro-Sanchez v. N.Y. State

Dep’t of Corr. Servs., No. 10-CV-8314, 2011 WL 6057837, at *9 (S.D.N.Y. Dec. 6, 2011)

(“Routine random strip searches of inmates, including body cavity inspections, do not violate the

Fourth Amendment.”).




                                                 9
          The Court therefore dismisses this claim without prejudice.5

                    ii.   Unconstitutional condition of confinement claims

          The Due Process Clause of the Fourteenth Amendment governs a pretrial detainee’s

claim of unconstitutional conditions of confinement. Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017). In contrast to a convicted prisoner, “‘[p]retrial detainees have not been convicted of a

crime and thus ‘may not be punished in any manner — neither cruelly and unusually nor

otherwise.’” Id. (alteration in original) (quoting Iqbal v. Hasty, 490 F.3d 143, 168 (2d Cir.

2007)).

          To prevail on a claim for unconstitutional conditions of confinement, a plaintiff must

satisfy a two-prong test. Darnell, 849 F.3d at 33 n.9; see also Valdiviezo v. Boyer, 752 F. App’x

29, 32 (2d Cir. 2018) (“A pretrial detainee must satisfy two prongs to prove a deliberate-

indifference claim.”). The first prong, the “objective prong,” requires a “showing that the

challenged conditions were sufficiently serious to constitute objective deprivations of the right to

due process.” Darnell, 849 F.3d at 29. The second prong, the “subjective prong,” requires a



          5
          Construing Plaintiff’s allegations to allege a claim for the searches of his cell, the claim
fails because, based on his allegations, the search of his cell is not subject to constitutional
challenge. The Supreme Court has held that “the Fourth Amendment proscription against
unreasonable searches does not apply within the confines of the prison cell” because “[t]he
recognition of privacy rights for prisoners in their individual cells simply cannot be reconciled
with the concept of incarceration and the needs and objectives of penal institutions.” Hudson v.
Palmer, 468 U.S. 517, 526 (1984). “[P]rison officials are presumed to do their best to evaluate
and monitor objectively the security needs of the institution and the inmates in their custody, and
then to determine whether and when such concerns necessitate a search of a prison cell.” United
States v. Cohen, 796 F.2d 20, 23 (2d Cir. 1986) (emphasis omitted). Thus, when a prison official
searches a pretrial detainee’s cell, the search is not “subject to constitutional challenge,
regardless of whether security needs could justify it.” Id. at 24; see also Ross v. Aramark Corp.,
No. 18-CV-2246, 2019 WL 1172382, at *6 (S.D.N.Y. Mar. 13, 2019) (dismissing the plaintiff’s
Fourth Amendment claim on the ground that a prison official initiated the search); Corley v. City
of New York, No. 14-CV-3202, 2017 WL 4357662, at *15 (S.D.N.Y. Sept. 28, 2017) (dismissing
the plaintiff’s cell search claim because, “even if [the plaintiff] maintained a privacy right in this
cell, he has not stated a claim that the thirty cell searches were unreasonable”).
                                                  10
showing that the defendant “acted with at least deliberate indifference to the challenged

conditions.” Id. at 30.

       To establish the objective prong, “the inmate must show that the conditions, either alone

or in combination, pose an unreasonable risk of serious damage to his health, which includes the

risk of serious damage to ‘physical and mental soundness.’” Id. (citing Walker v. Schult, 717

F.3d 119, 125 (2d Cir. 2013), and quoting LaReau v. MacDougall, 473 F.2d 974, 978 (2d Cir.

1972)); see also Valdiviezo, 752 F. App’x at 32 (“For Fourteenth Amendment claims, this [c]ourt

applies the same standard as the Eighth Amendment to determine whether an alleged action is

objectively serious enough to be a constitutional violation.”); McMillian v. County of Onondaga,

710 F. App’x 458, 460 (2d Cir. 2017) (dismissing the plaintiff’s conditions of confinement claim

where the plaintiff failed to present evidence that “the suicide prevention program posed an

excessive risk to his health and safety”).

       “[P]rison officials violate the Constitution when they deprive an inmate of his basic

human needs such as food, clothing, medical care, and safe and sanitary living conditions.”

Walker, 717 F.3d at 125 (internal quotation marks omitted). Moreover, “conditions of

confinement may be aggregated to rise to the level of a constitutional violation, but only when

they have a mutually enforcing effect that produces the deprivation of a single, identifiable

human need such as food, warmth, or exercise.” Id. (citation and internal quotation marks

omitted) (holding that allegations that “for approximately twenty-eight months, [the plaintiff]

was confined in a cell with five other men, with inadequate space and ventilation, stifling heat in

the summer and freezing cold in the winter, unsanitary conditions, including urine and feces

splattered on the floor, insufficient cleaning supplies, a mattress too narrow for him to lie on flat,

and noisy, crowded conditions that made sleep difficult and placed him at constant risk of



                                                  11
violence and serious harm from cellmates” satisfied the objective element).

       To satisfy the subjective prong, an inmate must allege that “the defendant-official acted

intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed to the pretrial detainee even though the defendant-

official knew, or should have known, that the condition posed an excessive risk to health or

safety.” Darnell, 849 F.3d at 35; McMillian, 710 F. App’x at 460 (same). “Under the

Fourteenth Amendment, the defendant’s state of mind is evaluated objectively.” Valdiviezo, 752

F. App’x at 33; Harris v. City of New York, No. 16-CV-1214, 2018 WL 4471631, at *8

(E.D.N.Y. Sept. 18, 2018) (same).

                          1.   Denial of mattress accommodation

       Plaintiff alleges that mattresses provided by DOC deprived him of “normal sleep” and

posed a risk to his health and safety, and, although he requested a different mattress, his request

was denied. (Am. Compl. ¶ 34.)

       “[T]he condition of a prisoner’s mattress may be so inadequate as to” give rise to a

constitutional violation. Walker, 717 F.3d at 127; see also Ruiz v. City of New York, Nos. 16-

CV-6073, 16-CV-6074, 2018 WL 3966295, at *3 (E.D.N.Y. Aug. 17, 2018) (same). “In order to

state an unconstitutional conditions of confinement claim based on inadequate bedding, a

plaintiff must plead ‘(1) he had a medical condition requiring a non-standard bed to protect

against serious damage to his future health; (2) he made his condition known to the prison

officials; (3) he requested a non-standard bed to accommodate the condition; and (4) his request

was denied by an official who knew of and disregarded an excessive risk to the plaintiff’s health

or safety.’” Ruiz, 2018 WL 3966295, at *3 (quoting Rodriguez v. City of New York, No. 15-CV-

7945, 2018 WL 1276826, at *4 (S.D.N.Y. Mar. 4, 2018)); see also White v. Schriro, No. 16-CV-



                                                 12
6769, 2017 WL 3268202, at *3 (S.D.N.Y. July 31, 2017) (“Simply alleging that a mattress is

uncomfortable is insufficient to ‘show that the conditions . . . pose an unreasonable risk of

serious damage to [the inmate’s] health.’” (quoting Walker, 717 F.3d at 126)), report and

recommendation adopted, 2018 WL 1384506 (S.D.N.Y. Mar. 16, 2018).

        To plausibly allege an unconstitutional deprivation, a plaintiff must provide factual

allegations connecting the plaintiff’s serious injuries to the alleged unconstitutional act. See

Daly, 2017 WL 2364360, at *3 (dismissing the plaintiff’s conditions of confinement claim as to

his mattress because he failed to allege “any facts that plausibly link the exacerbation of his

ailments to the supposed misuse of the mattress”). Courts in this Circuit have found that “[t]he

mattresses in current use at Rikers Island do not in and of themselves offend the Constitution.”

Rivera v. Doe, No. 16-CV-8809, 2018 WL 1449538, at *9 (S.D.N.Y. Feb. 26, 2018), report and

recommendation adopted, 2018 WL 1441386 (S.D.N.Y. Mar. 22, 2018); see also White, 2017

WL 3268202, at *3 (“To the extent that the plaintiff argues . . . that the Bob Barker mattress is

uncomfortable and is not to be used with a foundation, these claims [ ] fail to establish the

objective prong.”).

       Plaintiff fails to allege that the denial of his request for a different mattress is

“sufficiently serious that he was denied the minimal civilized measure of life’s necessities[.]”

Walker, 717 F.3d at 125. Plaintiff alleges that the mattress provided deprived him of “reasonable

sleep” and caused his “back and sides” to “hurt,” (Am. Compl. ¶¶ 15, 18–19), but fails to

plausibly allege how the mattress caused his pain, and why a “special mattress” would alleviate

his conditions. In addition, Plaintiff fails to allege that he had a previous medical condition

which requires a special bed or that he made any such medical condition known to prison

officials. Plaintiff therefore fails to state a conditions of confinement claim regarding his



                                                  13
mattress. See Daly v. New York City, No. 16-CV-6521, 2017 WL 2364360, at *3 (S.D.N.Y. May

30, 2017) (dismissing the plaintiff’s conditions of confinement claim for failure to state a claim

where the plaintiff suffered from “spinal stenosis as well as crushed vertebrae” and alleged

that the mattress “causes medical issues and induces severe pain” because the plaintiff failed to

link ailments to the inadequacy of the mattress); Nelson v. New York City, No. 16-CV-6354,

2017 WL 2983885, at *1–2 (S.D.N.Y. July 12, 2017) (dismissing the plaintiff’s conditions of

confinement claim where the plaintiff failed to establish a “plausible link” between his severe

back pain and sleep deprivation and his thin mattress); Knight v. Municipal Corp., No. 14-CV-

3783, 2016 WL 4030632, at *7 (S.D.N.Y. July 26, 2016) (“The plaintiff’s conclusory assertions

that he suffered ‘serious pain’ as a result of uncomfortable mattresses fall short of the minimum

pleading requirements . . . .” (citation omitted)).

        In addition, Plaintiff’s allegations as to the purported use of the mattress and Bob

Parker’s instructions “not to use the mattress . . . with a foundation” fails to state a claim. See

Youmans v. Schriro, No. 12-CV-3690, 2013 WL 6284422, at *2 (S.D.N.Y. Dec. 3, 2013) (“[T]he

warning on the mattress — to the effect that the mattress is to be used without a foundation —

relates to fire safety, not to chiropractic health.”).

        The Court therefore dismisses Plaintiff’s section 1983 claim as to the denial of mattress

accommodation.

                           2.   Temperature in cell

        Plaintiff alleges that on the night of March 15, 2018, “there was no heat all night and the

dorm felt like an ice box” and that “there was a broken window in the bathroom by the entrance

that did not close and further contributed to the freezing temperatures inside the dorm.” (Am.

Compl. ¶18.)



                                                    14
       The Second Circuit and other courts in this Circuit have held that excessively hot or cold

temperature may give rise to a constitutional violation. See Gaston v. Coughlin, 249 F.3d 156,

164 (2d Cir. 2001) (“We have held that an Eighth Amendment claim may be established by

proof that the inmate was subjected for a prolonged period to bitter cold.”); see also Hathaway v.

U.S. Att’y Gen., 491 F. App’x 207, 208 (2d Cir. 2012) (“We also believe that [the plaintiff’s]

allegation that federal officials punished him for assaulting a prison warden by causing him to be

transferred to a small cell in a state prison, in which the temperature exceeded 110 degrees, for

such a significant length of time constitutes a plausible claim that the officials violated his right

under” the Eighth Amendment); Corselli v. Coughlin, 842 F.2d 23, 27 (2d Cir. 1988) (exposure

to “bitterly cold” and subfreezing temperatures for three months may constitute cruel and

unusual punishment); Wingate v. Robert N. Davoren Center, No. 12-CV-5521, 2013 WL

4856573, at *3 (S.D.N.Y. Sept. 10, 2013) (“Many courts, including the Second Circuit, have

held excessively hot or cold conditions may be a constitutional violation.” (citing Gaston, 249

F.3d at 164)); Stevens v. City of New York, No. 10-CV-5455, 2011 WL 3251501, at *3 (S.D.N.Y.

July 22, 2011) (“Exposure to freezing temperatures may constitute a Fourteenth Amendment

violation.”); cf. Collins v. Fischer, No. 15-CV-103, 2018 WL 1626528, at *7 (S.D.N.Y. Mar. 30,

2018) (“District courts in the Second Circuit have also found allegations of exposure to

uncomfortable temperatures for short periods of time insufficient to state an Eighth Amendment

claim.”).

       The Second Circuit recently noted that there is no “bright-line durational or severity

threshold” required to establish a constitutional violation. Darnell, 849 F.3d at 32; see also id. at

31 (“[T]his [c]ourt has been reluctant to impose bright-line durational or severity limits in

conditions of confinement cases.”). “While the proper inquiry for a conditions of confinement



                                                  15
claim is by reference to the duration and severity of the conditions, the claim d[oes] not require a

‘minimum duration’ or ‘minimum severity’ to reach the level of a constitutional violation.”

Id. at 21.

        Based on the allegations in the Amended Complaint, the Court finds that Plaintiff fails to

plausibly allege an objectively serious deprivation that rises to the level of a constitutional

violation. Plaintiff alleges that on a particular evening, he experienced freezing temperatures,6

(Am. Compl. ¶ 18), but does not plead the length of his confinement under these conditions or

how these conditions affected his health. Although the Court does not base its finding solely on

the duration of the alleged conditions, the Court recognizes that several district courts in the

Second Circuit have found allegations of exposure to freezing temperatures for shorts periods of

time to be insufficient to allege a constitutional violation. See Collins, 2018 WL 1626528, at *7

(finding the plaintiff’s allegations that it was “very cold in the cell . . . during the four to five

approximately three-day periods he was housed in the tank” insufficient to state an objectively

serious deprivation that rises to the level of a constitution violation); Stevens, 2011 WL 3251501,

at *3–4 & n.2 (finding pretrial detainee’s allegations that he was housed in a cell with a broken

window covered by a garbage bag during cold weather for as many as four days was insufficient

to plead a constitutional violation). Without more, Plaintiff fails to state a claim for the alleged

exposure to cold temperatures. See Santana v. City of New York, No. 15-CV-6715, 2018 WL

1633563, at *8 (S.D.N.Y. Mar. 29, 2018) (dismissing the plaintiff’s claim as to extreme

temperatures because he did not offer “any details to substantiate the extent of the alleged




        6
         Plaintiff also filed a grievance in which he states that there is “no heat in [the] lower
housing unit.” (Inmate Grievance and Request Program Statement Form, annexed to Am.
Compl. as Ex. A, Docket Entry No. 6.)
                                                   16
confinement in extreme temperatures” and therefore did not satisfy the objective component of

his constitutional claim).

       The Court dismisses Plaintiff’s claim as to the extreme temperatures in his cell.

                             3.   Slip and fall claim

       Plaintiff alleges unconstitutional conditions of confinement “due to [D]efendant’s

negligence” in failing to place shower mats in the shower area. (Am. Compl. ¶ 35.) Plaintiff

contends that Defendants’ negligence constitutes a “failure” to maintain “a ‘prison safe’

environment.” (Id.)

       Several courts have held that allegations of wet floor conditions that cause a prisoner to

slip and fall, standing alone, do not satisfy the first prong of a conditions of confinement claim.

See Strange v. Westchester Cty. Dep’t of Corr., No. 17-CV-9968, 2018 WL 3910829, at *1, 3

(S.D.N.Y. Aug. 14, 2018) (finding the plaintiff’s allegations that “he slipped and got hurt while

exiting the shower inside his cell” because the shower area did not have “a shower mat to protect

him from slipping” insufficient to establish a conditions of confinement claim); Hawkins v.

Nassau Cty. Corr. Facility, 781 F. Supp. 2d 107, 113 (E.D.N.Y. 2011) (“[T]he alleged water in

the shower area does not deprive plaintiff of a basic human need and, thus, cannot as a matter of

law give rise to a constitutional violation that can be brought under [s]ection 1983.”); Flowers v.

City of New York, 668 F. Supp. 2d 574, 578–79 (S.D.N.Y. 2009) (“Any claim against the City

for the slip and fall that resulted in plaintiff's ankle injury — a garden variety tort — is not

cognizable under [s]ection 1983 and must be litigated in state court” (citing Young v. County of

Fulton, 160 F.3d 899, 902 (2d Cir. 1998))); Edwards v. City of New York, No. 08-CV-5787, 2009

WL 2596595, at *3 (S.D.N.Y. Aug. 24, 2009) (“[C]ourts have held that allegations of wet

conditions leading to a slip-and-fall will not support a [s]ection 1983 claim even where, as here,



                                                   17
the plaintiff also alleges that the individual defendants had notice of the wet condition but failed

to address it.”).

        Moreover, Plaintiff’s allegations fail to satisfy the second prong of a conditions of

confinement claim because the allegations do not show that the officers “acted intentionally to

impose the alleged condition, or recklessly failed to act with reasonable care to mitigate the risk

that the condition posed” to Plaintiff, or that the officers “knew, or should have known, that the

condition posed an excessive risk to health or safety.” Darnell, 849 F.3d at 35; see Washington

v. Artus, 708 F. App’x 705, 708 (2d Cir. 2017) (rejecting conditions of confinement claim

because “even if [the plaintiff] could demonstrate that the defendants were generally aware of the

slippery condition of the mess hall floor” the “claim sounds at most in negligence, not deliberate

indifference”); Bacon v. Carroll, 232 F. App’x 158, 160 (3d Cir. 2007) (finding that “[a]lthough

a wet floor may pose a substantial risk, [the plaintiff’s] allegations do not reflect the deliberate

indifference required to impose liability under the Eighth Amendment” and because the “claim

amounts merely to negligence,” it is not actionable under section 1983); Seymore v. Dep’t of

Corr. Servs., No. 11-CV-2254, 2014 WL 641428, at *4 (S.D.N.Y. Feb. 18, 2014) (finding that

the plaintiff’s allegations concerning a slip-and-fall caused by unsafe conditions constitute

“ordinary torts that do not rise to the level of constitutional deprivations”); Martin v. City of New

York, No. 11-CV-600, 2012 WL 1392648, at *9 (S.D.N.Y. Apr. 20, 2012) (“[B]odily injuries

sustained from a slip-and-fall on a wet floor simply do not rise to the level of a constitutional

violation.”).

        Plaintiff’s own allegations demonstrates that his slip and fall claim sounds, at best, in

negligence. (See Am. Compl. ¶ 35 (“[T]he administration inadequately placed [four] extremely

small residential shower mats that did not address the safety condition for all [eight] showers in



                                                  18
the area,” which “grossly highlights negligence due to the failure in maintaining a prison safe

environment.”). Thus, Plaintiff’s claim that his slip and fall on a wet floor in the bathroom area

violated his constitutional rights fails to state a claim on which relief may be granted.

                  iii. Claim of inadequate medical care

       Plaintiff seeks to bring a claim for the allegedly inadequate medical care he received at

Rikers Island after the slip and fall. (Id. ¶ 37.) Plaintiff alleges that he sought medical attention

after the slip and fall “because of constant headaches, neck and back pain,” but was only

“prescribed muscle relaxers and pain medication” and was “refused . . . a head protocol

assessment.” (Id.)

       To state a claim of inadequate medical treatment, a plaintiff must sufficiently allege (1)

that he had an objectively “serious medical condition,” and (2) that this condition was met with

subjective “deliberate indifference” on the part of prison officials. Cuoco v. Moritsugu, 222 F.3d

99, 106 (2d Cir. 2000). “In order to meet the objective prong for a claim of deliberate

indifference to serious medical needs, the plaintiff must show that he actually did not receive

adequate care and that the inadequacy in medical care was sufficiently serious.” Valdiviezo, 752

F. App’x at 32 (citing Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006)); Johnson v.

Wright, 412 F.3d 398, 403 (2d Cir. 2005) (holding that in order to satisfy the objective element, a

plaintiff must establish a serious medical condition by showing “that his medical need was ‘a

condition of urgency, one that may produce death, degeneration, or extreme pain’” (quoting

Hemmings v. Gorczyk, 134 F.3d 104, 108 (2d Cir. 1998))). “Factors relevant to the seriousness

of a medical condition include whether ‘a reasonable doctor or patient would find important and

worthy of comment,’ whether the condition ‘significantly affects an individual’s daily activities,’

and whether it causes ‘chronic and substantial pain.’” Salahuddin, 467 F.3d at 280



                                                  19
(quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)).

       Plaintiff fails to plead an objectively serious injury. Plaintiff’s injuries of “constant

headaches, neck and back pains” are not “sufficiently serious” to show that he had an objectively

serious medical condition. See Leneau v. City of New York, No. 16-CV-0893, 2018 WL 583120,

at *7 (S.D.N.Y. Jan. 26, 2018) (finding that “headaches, even serious ones coupled with other

symptoms, rarely rise to the level of a sufficiently serious injury”); Sonds v. St. Barnabas Hosp.

Corr. Health Servs., 151 F. Supp. 2d 303, 310–11 (S.D.N.Y. 2001) (finding that “[a] bleeding

finger does not pose a substantial risk of serious harm” and noting that even a broken finger fails

to satisfy the objective prong).

       Nor has Plaintiff alleged that his condition was met with subjective deliberate

indifference. Plaintiff admits that he was treated with painkillers. (Am. Compl. ¶ 10.) Although

Plaintiff alleges that he should have been treated with more than just pain killers and that he

should have been given a “concussion test,” (id.), Plaintiff fails to allege that a concussion test

was medically necessary, see Sonds, 151 F. Supp. 2d at 312 (“[D]isagreements over medications,

diagnostic techniques (e.g., the need for X-rays), forms of treatment, or the need for specialists or

the timing of their intervention, are not adequate grounds for a [s]ection 1983 claim.” (citing

Estelle v. Gamble, 429 U.S. 97, 107 (1976))).

       Moreover, Plaintiff’s disagreement with the manner in which his condition was treated

and his belief that he should have received more or different treatment is not, without more,

sufficient to state a constitutional claim. See McIntosh v. City of New York, 722 F. App’x 42, 46

(2d Cir. 2018) (“To the extent that [the plaintiff] believes that she received inadequate treatment,

‘mere disagreement over the proper treatment does not create a constitutional claim.’” (quoting

Chance, 143 F.3d at 703); Williams v. Wright, 162 F. App’x 69, 71 (2d Cir. 2006) (“The law is



                                                 20
well established that a ‘prisoner’s right is to medical care — not the type or scope of medical

care which he personally desires.’” (quoting United States ex rel. Hyde v. McGinnis, 429 F. 2d

864, 867–68 (2d Cir. 1970))); see also Alston v. Bendheim, 672 F. Supp. 2d 378, 385 (S.D.N.Y.

2009) (“An inmate’s disagreement with his treatment or a difference of opinion over the type or

course of treatment [does] not support a claim of cruel and unusual punishment.”).

       Plaintiff therefore fails to state a claim for inadequate medical care and the Court

dismisses this claim.

                  iv. Due process claim as to Plaintiff’s sneakers

       Plaintiff alleges that his “Puma sneakers were arbitrarily confiscated . . . despite

[P]laintiff having an authorized sneaker pass” in violation of his rights to due process. (Am.

Compl. ¶ 41.) In addition, Plaintiff alleges that his doctor authorized him to use the sneakers but

that he could not find the sneaker pass during the search. (Id. ¶ 23.) As a result of having to

wear jail-issued footwear, Plaintiff alleges that he did not receive “standard treatment” from

Defendants and suffered physical harm. (Id. ¶ 41.)

                             1.   Deprivation of property

       Although it is unclear whether Plaintiff’s sneakers were returned to him, to the extent

Plaintiff seeks to bring a deprivation of property claim in relation to the confiscation of his

sneakers, the claim fails.

       “A prisoner’s due process rights are not violated by the unauthorized destruction or

damage of property by the state, if ‘the state makes available a meaningful postdeprivation

remedy.’” Riddick v. Simple, 731 F. App’x 11, 13 (2d Cir. 2018) (quoting Hudson v. Palmer,

468 U.S. 517, 531 (1984)); see also Omor v. City of New York, 13-CV-2439, 2015 WL 857587,

at *8 (S.D.N.Y. Feb. 27, 2015) (finding that deprivation of personal property claims are “barred



                                                 21
where the state provides a meaningful postdeprivation remedy under state law” (citing Hudson,

468 U.S. at 533 (“[A]n unauthorized intentional deprivation of property by a state employee does

not constitute a violation of the procedural requirements of the Due Process Clause of the

Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is available.”))).

“New York provides an adequate post-deprivation remedy in the Court of Claims with respect to

property claims by prison inmates.” Jimenez v. Goord, 205 F.3d 1323, 1323 (2d Cir. 1999);

Toliver v. City of New York, No. 10-CV-5806, 2013 WL 6476791, at *7 (S.D.N.Y. Dec. 10,

2013) (“New York provides inmates with the opportunity for a meaningful post deprivation

hearing through state law causes of action for ‘negligence, replevin, or conversion which could

fully compensate the plaintiff for his alleged property loss.’” (quoting Cook v. City of New York,

607 F. Supp. 702, 704 (S.D.N.Y. 1985))).

       Plaintiff does not allege that he sought to bring, or was prevented from bringing, a state

law cause of action seeking compensation for the loss of his sneakers. Plaintiff’s constitutional

claim arising from any alleged deprivation of personal property is not cognizable because New

York law provides an adequate post-deprivation remedy. See Jimenez, 205 F.3d at 1323

(affirming the district court’s judgment dismissing the plaintiff’s claim for loss of personal

property because New York law provides for post-deprivation remedies); Ross v. Aramark

Corp., No. 18-CV-2246, 2019 WL 1172383, at *6 (S.D.N.Y. Mar. 13, 2019) (dismissing the

pretrial detainee’s claim for deprivation of property because New York State provides for an

adequate, post-deprivation remedy); Graham v. NYC Dep’t of Corr. Svc., No. 18-CV-922, 2018

WL 2121593, at *2–3 (E.D.N.Y. May 8, 2018) (dismissing the plaintiff’s deprivation of property

claim where the plaintiff alleged that officers confiscated his personal clothing because “New




                                                 22
York law provides an adequate post-deprivation remedy, and plaintiff has not stated a due

process claim for the loss of his personal items”).

                          2.   Deliberate indifference

       To the extent Plaintiff is attempting to assert a claim for deliberate indifference to his

medical needs, he fails to do so. Although Plaintiff alleges that he had a doctor’s note for special

sneakers,7 he does not allege any pain suffered as a result of wearing the jail-issued sneakers or

the length of time he had to wear jail-issued sneakers. Nor does Plaintiff allege any injuries

resulting from the jail-issued sneakers. Plaintiff therefore has not alleged a sufficiently serious

injury. See Foreman v. Martin, 11-CV-4584, 2012 WL 607665, at *2 (E.D.N.Y. Feb, 24, 2012)

(dismissing claim that the plaintiff was not allowed to wear sneakers of his choice); Williams v.

Dept. of Corr., 11-CV-1515, 2011 WL 3962596, at *4 (S.D.N.Y. Sept. 7, 2011) (dismissing

claim that the plaintiff was forced to wear poorly constructed prison-issued footwear resulting in

slip-and-falls and extreme leg and foot pain); Edwards v. Quinones, No. 10-CV-3141, 2010 WL

4669110, at *3 (S.D.N.Y. Nov. 17, 2010) (dismissing claim that the plaintiff was provided with

inadequate sneakers as “border[ing] on the patently frivolous”); Brown v. DeFrank, No. 06-CV-

235, 2006 WL 3313821, at *21 (S.D.N.Y. Nov. 15, 2006) (finding pain from foot condition not

sufficiently serious) (collecting cases).

           c.   Leave to amend

       In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to file a second




       7
          Plaintiff does not allege that the officers were aware of a doctor’s order that he should
not wear the prison-issued footwear and ignored the order. See Johnson v. Wright, 412 F.3d 398,
404 (2d Cir. 2005) (“[A] deliberate indifference claim can lie where prison officials deliberately
ignore the medical recommendations of a prisoner’s treating physicians”); Gill v. Mooney, 824
F.2d 192, 196 (2d Cir. 1987) (“Prison officials are more than merely negligent if they
deliberately defy the express instructions of a prisoner’s doctors.”).
                                                  23
amended complaint within thirty (30) days of this Memorandum and Order. Should Plaintiff

elect to file a second amended complaint, he must plead sufficient facts to allege a violation of

his constitutional rights. The second amended complaint must comply with Rule 8(a) of the

Federal Rules of Civil Procedure as it must “plead enough facts to state a claim to relief that is

plausible on its face,” Twombly, 550 U.S. at 570, and it must identify defendants who personally

violated his constitutional rights while acting under color of state law. Plaintiff must identify the

defendants in both the caption and the body of the second amended complaint and provide the

dates and locations for each relevant event. Even if Plaintiff does not know the name of the

individual, he may identify the individual as John or Jane Doe, along with descriptive

information and place of employment.

       Plaintiff is advised that the second amended complaint will completely replace the

Amended Complaint, must be captioned “Second Amended Complaint,” and shall bear the same

docket number as this Memorandum and Order.




                                                 24
  III. Conclusion

       For the foregoing reasons, the Court finds that the Amended Complaint fails to state a

claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). The Court grants

Plaintiff thirty (30) days from the date of this Memorandum and Order to file a second amended

complaint. No summons shall issue at this time, and all further proceedings shall be stayed for

thirty (30) days. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would

not be taken in good faith and therefore in forma pauperis status is denied for purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: June 17, 2019
       Brooklyn, New York



                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                25
